DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 11/09/2021 has been entered.  Claims 23 and 35 (amended to depend on claim 24) have been amended; claims 1-22, 25-28, 31, and 34 remain canceled, and claims 36-44 have been added; and therefore, claims 23-24, 29-30, 32-33, and 35-44 remain pending in the application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “resonant member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure of the instant application is devoid of aby structure that performs the function in the claim, additionally, the structure described in the specification is not clearly defined and does not perform the entire function of the claims.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The term “substantially” in claim 42 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 23-24, 29, 32-33, 35-39, and claim 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2006/0208881 A1- Suzuki, and further in view of US 8,900,856 B2- Muller-Cohn et al., and in further view of US 2013/0232998-A1-Ward et al.
Claim 23: “A handheld carrier comprising a handle and a tray portion for conveying and monitoring samples during transport, handling and storage,”:  Suzuki disclose Fig. 1, which illustrates a combination of carrying containers for transportation, individual carrying containers, a transportation container for constant temperature, and a carrying container according to this invention (Para. [0014], lines 1-5, Fig. 1).  Further, Suzuki disclose a carrying container for transportation (container 1, Para. [0029], Fig. 1), which is used to accommodate a medical instrument 11, Para. [0029], lines 3-4, Fig. 1).  Also, Suzuki disclose a tray portion (the bottom of individual carrying container 2, Para. [0030], line 2, illustrated in annotated Fig. 1 below) and the transportation container has a controller 30 to perform operation to monitor the conditions if the contents of the transportation container (Para. [0129], lines 2-4), Fig. 9).

    PNG
    media_image1.png
    228
    356
    media_image1.png
    Greyscale

“including an integrated sample identification and temperature sensing capability configured to monitor a thermal history of one or more samples during transport,”:  Suzuki disclose information is written to and read from the passive IC tag with temperature sensor 20 using a reader/writer for IC tag 6 and a computer 60, where, with the individual carrying container 2 placed on the reader/writer for IC tag 6, identifiers etc. are read from the passive IC tags with temperature sensors 10 of the carrying containers for transportation 1 accommodated in the individual carrying container 2, and are written to the passive IC tag with temperature sensor 20 of the individual carrying container 2 (Para. [0032], lines 1-10); IC Tags 20 and 10 are illustrated in Fig. 1 as being integrated into the carrying containers 1 and 2.  Further, Suzuki disclose the passive IC tags with temperature sensors 10, 20 store the identifiers of the medical instruments 11 or living tissues, past data on a management server 5 (Para. [0039], lines 15-17); the controller 102 writes and reads information to and from the memory 100, or reads data from the temperature sensor 101 and sends the data to the controller 30 (Para. [0044], lines 8-11).
“handling and storage including as the sample is conveyed between a first temperature-controlled storage environment and a second temperature-controlled storage environment,”:  Suzuki disclose the invention also relates to putting the living tissues in a first container including a first storage for storing a predetermined first identifier and a first IC tag including a first temperature sensor for measuring temperature and a radio 
“wherein the handle is coupled to the tray portion, and the tray portion is configured to be slid into a port of a rack or tower provided in the first temperature-controlled storage environment in order to withdraw a sample located in the port.”:  Suzuki discloses the transportation container for constant temperature 3 (tower) mainly includes a container body 3B having an inside space for accommodating a stack of a plurality of (in this example, three) disk-like individual carrying containers 2, and the cover 3A formed to be capable of opening and closing at the top of the container body 3B (Para. [0071], lines 1-6, Fig. 4).  

Regarding claim 23, Suzuki teaches a combination of carrying containers for transportation, individual carrying containers, a transportation container for constant temperature, and a carrying container according to this invention (Para. [0014], lines 1-5, Fig. 1) and a handles, a tray portion and a handheld carrier also discussed above.  However, Suzuki does not teach a handle configured to be decoupled.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include a handle configured to be decoupled as taught by Ward et al., because Ward et al. teaches the storage rack 12 includes the handle 18 for supporting the storage rack 12 during movement into and out of the cryogenic dewar 10 (Para. [0019], lines 21-22, Fig. 2) and Ward et al. teaches the handle 18 is configured to be coupled to the rack body 50, Para. [0028], lines 3-5, Fig. 2).

Claim 24: “wherein the handheld carrier further includes a display configured to display to a user the identification and/or temperature of one or more samples placed on the handheld carrier and the display is configured to be observable by a user as the handheld carrier is used to transfer samples to or from the first and/or second temperature-controlled environment and/or once the handheld carrier is placed in the first and/or second temperature-controlled environment.”:  Suzuki discloses the temperature retaining ability of the transportation container for constant temperature 3 depends on the amount of thermal storage of the thermal storage material 33, and the temperature retainable period varies with outside temperature.  Further, Suzuki discloses the temperature retainable period may be obtained on the basis of temperatures measured outside and inside the transportation container for constant 

Claim 29: “wherein the handheld carrier includes one or more integrated interrogators for reading one or more machine readable tags, each machine readable tag being associated with at least one sample positioned on the tray portion in thermal proximity thereto, and each machine readable tag encoding an identifier and having a temperature dependent characteristic.”:  Suzuki discloses information is written to and read from the passive IC tag with temperature sensor 20 using a reader/writer for IC tag 6 (interrogator) and a computer 60, where, with the individual carrying container 2 placed on the reader/writer for IC tag 6, identifiers etc. are read from the passive IC tags with temperature sensors 10 of the carrying containers for transportation 1 accommodated in the individual carrying container 2, and are written to the passive IC tag with temperature sensor 20 of the individual carrying container 2 (Para. [0032], lines 1-10); further, Fig. 1 illustrate the IC tags (20, 10) in thermal proximity to the samples (medical instrument 11) and Fig. 1 illustrate the IC tag is associated with at least one sample position on the tray (bottom of individual carrying container 2).  Further, Suzuki discloses the labels 111 of the IC tags 10 and 20 may be temperature labels that change color depending on temperature (Para. [0171], lines 1-3).

Claim 32: “wherein the handheld carrier further includes an alert component which emits an alert if a sensed temperature exceeds a predetermined threshold.”:  

Claim 33: “wherein the handheld carrier further includes a communications component for transmitting the identification and temperature of one or more samples placed on the handheld carrier to a remote computing system to provide a data log accessible over a communications network.”:  Suzuki discloses Fig. 2 illustrates the configuration of a transportation system, where the controller 40 (a second controller) of the carrying container 4 has a communication device (a radio communication terminal) to communicate with the management server 5 at the control center through a mobile communication network, such as a cellular phone network or a radio network (Para. [0040], lines 1-7, Fig. 2) and the sender of the medical instruments 11 (samples) and the medical facility that receives the medical instruments 11 (samples) are capable of obtaining information about the conditions and present position of the medical instruments 11 being transported, by making inquiries to the management server 5 (Para. [0040], lines 10-15).  Additionally, Suzuki discloses the management server 5 includes a communication interface 50 connected to the mobile communication network, 

Regarding claim 35, Suzuki teaches the invention discussed above in claim 24.  Further, Suzuki et al. teaches a display device (Para. [0041], line 8).  However, Suzuki does not explicitly teach handle of the carrier to be gripped by the user.
For claim 35, Ward et al. teaches a handle 18 configured to be coupled to a similar tray portion (top wall 52, Para. [0023], line 4, and Para. [0030], lines 6-7 Fig. 2), of rack 12, which reads on the instant claim limitation of a handle of the carrier to be gripped by the user.
The reference of Suzuki disclose the claimed invention of a handheld carrier with a display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrying container of Suzuki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to modify the invention of Suzuki to include a handle of the carrier to be gripped by the user, because Ward et al. teaches the handle is configured to support the storage rack during movement into and out of the cold storage unit (Para. [0032], lines 23-25).
Claim 36: “wherein the tray portion of the handheld carrier is configured to accommodate different numbers and arrangements of sample trays.”:  Suzuki disclose a tray portion (the bottom of individual carrying container 2, Para. [0030], line 2, illustrated in annotated Fig. 1 above) and individual carrying containers 2 (Para. [0039], lines 13-14), which are configured to accommodate different numbers and arrangements of sample trays.

Claim 37: “wherein the second temperature-controlled storage environment is a portable temperature-controlled container for receiving and housing the one or more handheld carriers.”:  Suzuki disclose the invention comprises putting the he first container in a second container including a second storage capable of storing the first identifier of the first IC tag and a second IC tag including a second temperature sensor for measuring temperature and a radio communication mechanism; storing a copy of the first identifier of the first IC tag in the second storage before beginning transportation of the living tissues (Para. [0007], lines 4-14), and Suzuki disclose the second container can be taken out from a third container (Para. [0011], lines 6-7, thus indicating the second container is portable).

Claim 38: “wherein the portable temperature-controlled container includes an integrated sample identification and temperature sensing capability configured to monitor a thermal history of one or more samples during transport (portability), handling and storage.”:  Suzuki disclose the invention relates to a technique of transporting with retaining temperature, and more particularly to a technique of transporting living tissues 

Claim 39: “wherein the wherein the handheld carrier or the portable temperature-controlled container includes one or more integrated interrogators for reading one or more machine-readable tags, each machine-readable tag being associated with at least one sample positioned on the tray portion in thermal proximity thereto, and each machine-readable tag encoding an identifier and having a temperature dependent characteristic.”:  Suzuki discloses information is written to and read from the passive IC tag with temperature sensor 20 using a reader/writer for IC tag 6 (interrogator) and a computer 60, where, with the individual carrying container 2 placed on the reader/writer for IC tag 6, identifiers etc. are read from the passive IC tags with temperature sensors 10 of the carrying containers for transportation 1 accommodated in the individual carrying container 2, and are written to the passive IC tag with temperature sensor 20 of the individual carrying container 2 (Para. [0032], lines 1-10); further, Fig. 1 illustrate the IC tags (20, 10) in thermal proximity to the samples (medical instrument 11) and Fig. 1 illustrate the IC tag is associated with at least one sample position on the tray (bottom of individual carrying container 2).  Further, Suzuki discloses the labels 111 of the IC tags 

Claim 42: “wherein the portable temperature-controlled container further includes: a housing having an opening forming an internal cavity configured to receive the one or more handheld carriers; a lid configured to substantially close the opening; wherein the housing further includes a recess configured to receive the handle of the or each handheld carrier such that closing of the lid substantially seals the internal cavity when the one or more handheld carriers are placed in the housing.”:  Suzuki disclose a portable temperature-controlled container (carrying container 4, and transportation container 3, Para. [0035], lines 1-4, Fig. 1).  Additionally, Fig. 1 illustrate both containers: carrying container 4 and transportation container 3 both include housing having an opening forming an internal cavity for receiving; where both containers are configured to receive the one or more handheld carriers, as indicated in Fig. 1).  Also, Suzuki disclose both containers (the carrying container 4 and transportation container 3 include a lid, as illustrated in Fig. 1, configured to close the opening.

Regarding claim 42, Suzuki teaches the invention discussed above in claim 37.  Further, Suzuki teaches a housing of the container and a lid (covers of the containers 3 and 4, discussed above and illustrated in Fig. 1, which seals the internal cavity when the one or more carriers are placed in the housing.  However, Suzuki does not explicitly teach a handle of the handheld carrier.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include a handle as taught by Ward et al., because Ward et al. teaches the storage rack 12 includes the handle 18 for supporting the storage rack 12 during movement into and out of the cryogenic dewar 10 (Para. [0019], lines 21-22, Fig. 2) and Ward et al. teaches the handle 18 is configured to be coupled to the rack body 50, Para. [0028], lines 3-5, Fig. 2).

Regarding claim 43, Suzuki teaches the invention discussed above in claim 42.  Further, Suzuki teaches a housing of the container having an exterior discussed above.  However, Suzuki does not explicitly teach a handle of the handheld carrier.
For claim 42, Ward et al. teaches a handle 18 configured to be coupled to a similar tray portion (top wall 52, Para. [0023], line 4, and Para. [0030], lines 6-7 Fig. 2), of rack 12, which reads on the instant claim limitation of a handle.  Further, the arrangement of the handle on the housing of the device is considered an obvious design choice (See MPEP §2144.04, Section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include a handle as taught by Ward et al., because Ward et al. teaches the storage rack 12 includes the handle 18 for supporting the storage rack 12 during movement into and out 

Claim 44: “wherein the housing is configured to receive more than one handheld carrier in a side-by-side arrangement, such that each handheld carrier is housed in a separate cavity and the lid is split to provide for individual sealing of each separate cavity.”:  Suzuki disclose housing of carrying container 4 and transportation container 3, illustrated in Fig. 1.  Additionally, Fig. 1 of Suzuki illustrate a side-by-side arrangement of carrying container 4, where each carrier (container 3) is housed in a separate cavity and the lid is split to provide for individual sealing of each separate cavity of container 4 and container 3.



Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2006/0208881 A1- Suzuki, and in views of US 8,900,856 B2- Muller-Cohn et al., and US 2013/0232998-A1-Ward et al., and in further view of US 2012/0293338 A1-Chaffey et al.  
Regarding claim 30, modified Suzuki teaches the invention discussed above in claim 29.  Further, modified Suzuki teaches a handheld carrier with one or more interrogators (reader/writer 6), machine readable tags (IC tags 20, 10) and a handheld 
For claim 30, Chaffey et al. teaches an invention relating to the storage and monitoring of samples in a temperature-controlled storage environment (Para. [0001], lines 1-2) and Chaffey et al. teaches an interrogation coil (interrogation coil 254, Para. [0069], lines 1-2), which reads on the instant claim limitation of an interrogation coil or coils.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include an interrogation coil as taught by Chaffey et al., because Chaffey et al. teaches the interrogation coil 254 assists with the signal processing circuitry configured to generate a signal; further, Chaffey et al. teaches positioning the interrogation coil proximate the coil antenna and this generates an interrogation signal in the interrogation coil so as to induce an excitation signal in the coil antenna (Para. [0038], lines 1-2, and Para. [0039], lines 1-3) and Chaffey et al. teaches positioning the interrogation coil proximate the coil antenna may include locating one of the interrogation coil and the antenna coil inside the other during tag reading (Para. [0040], lines 1-4).  Further, annotated Fig. 2 below of Chaffey et al. illustrate the interrogation coil 254 is positioned in proximity to a machine readable tag 14.

    PNG
    media_image2.png
    318
    647
    media_image2.png
    Greyscale


Regarding claim 40, modified Suzuki teaches the invention discussed above in claim 37.  Further, modified Suzuki teaches a handheld carrier with one or more interrogators (reader/writer 6), machine readable tags (IC tags 20, 10) and a handheld carrier discussed above.  However, modified Suzuki does not explicitly teach an interrogation coil or coils.  
For claim 40, Chaffey et al. teaches an invention relating to the storage and monitoring of samples in a temperature-controlled storage environment (Para. [0001], lines 1-2) and Chaffey et al. teaches an interrogation coil (interrogation coil 254, Para. [0069], lines 1-2), which reads on the instant claim limitation of an interrogation coil or coils.  Further, the arrangement of the interrogation coil in proximity with a coil antenna coupled to the machine-readable tag is considered an obvious design choice (See MPEP §2144.04, Section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include an interrogation coil as taught by Chaffey et al., because Chaffey et al. teaches the .



Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over by US 2006/0208881 A1- Suzuki, and in views of US 8,900,856 B2- Muller-Cohn et al., and US 2013/0232998-A1-Ward et al., and in further view of US 7,958,791 B2- Zimmermann et al.
Regarding claim 41, modified Suzuki teaches the invention discussed above in claim 39.  Further, modified Suzuki teaches a machine-readable tag also has as temperature-dependent characteristic also discussed above.  However, modified Suzuki does not explicitly teach a resonant member.
For claim 41, Zimmerman et al. teach an invention relating to n a method for cryostorage especially of biological samples, to transmit data using at least one resonant circuit inductively between at least one data storage which is provided on a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include a resonant member as taught by Zimmerman et al., because Zimmerman et al. teaches the resonant circuit is tuned to a certain transmitting or receiving frequency.  For power supply especially during the write/read process the transponder is exposed to an electromagnetic alternating field at a different frequency, with which a current is induced in the resonant circuit. Transponders typically have a range of around 80 cm. The circuit typically contains a voltage regulator, a frequency divider and an encoder and Zimmerman et al. teaches a data storage with a resonant circuit advantageously solves the above object by the fact that a plurality of cryostorage devices can be operated simultaneously under cryogenic conditions and the relevant data can be written and/or read without there being a need to provide a special connection of the cryostorage devices to an optical transmission section or bus connection. Data can be transmitted in the cooled state of the sample under conditions identical to the specific storage conditions. Advantageously, the data transmission can take place at temperatures below -40°C. In general, the resonant circuit is formed by an induction element via which the data storage can interact with the electromagnetic transmission channel (Col. 2, lines 27-39).


Response to Arguments
Applicant’s arguments with respect to claim(s) 23, 35-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799